Citation Nr: 0913801	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability. 
 
2.  Entitlement to service connection for a gynecology 
disorder. 
 
3.  Entitlement to service connection for a left eye 
condition. 
 
4.  Entitlement to service connection for residuals of right 
hand and arm injury. 
 
5.  Entitlement to service connection for a skin disorder. 
 
6.  Entitlement to service connection for chronic sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to February 
2004.  She served in the Southwest Asia Theater of Operations 
in Iraq.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2005 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that, among other things, denied service connection 
for cervical spine disability, gynecology conditions, a left 
eye disorder, a skin condition, right hand and arm 
disability, and chronic sinusitis.

The Veteran was afforded a personal hearing at the RO in July 
2006.  The transcript is of record. 

Following review of the record, the issues of entitlement to 
service connection for cervical spine disability, a 
gynecology condition, a left eye disorder, right hand and arm 
disability, and chronic sinusitis will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no current competent clinical evidence of a skin 
condition.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she developed a skin disorder in 
service for which service connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for a skin disorder by letter dated in November 
2004 that fully addressed the required notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal of entitlement to 
service connection for a skin disorder.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment and VA clinical records have 
been submitted in support of the claim.  The appellant was 
afforded a VA examination in October 2005.  Neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate any additional existing 
evidence that is necessary or is able to be secured for a 
fair adjudication of the claim in this regard.  For reasons 
explained below, the Board finds that all necessary 
development has been accomplished and that appellate review 
may proceed without prejudice to the appellant as to the 
issue of entitlement to service connection for a skin 
disorder. See Bernard v. Brown, 4 Vet. App. 384 (1993).  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of this claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claim of entitlement to service connection for a 
skin disorder is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background and Legal Analysis

Review of the service medical records shows no complaint or 
reference to a skin disorder or complaints.  The Veteran 
filed a claim for service connection for conditions that 
included a skin condition in October 2004.  Subsequently 
received were VA records dating from 2005 that reference no 
complaints, findings or a diagnosis of a skin problem.

The appellant was afforded a VA examination in October 2005.  
She stated that she had developed a skin condition in Iraq, 
and that both legs had become very itchy and red and started 
peeling, especially with sun exposure.  She related that when 
she returned home, she used lotions that resolved the 
situation.  The Veteran said that she believed the skin 
problems developed as the result of wearing shorts and going 
out in the sun.  It was reported that she complained of no 
problems with her skin at the time of the examination, was 
not using any medication on it, and had no rash or skin 
discomfort whatsoever.  No diagnosis pertaining to the skin 
was recorded following examination.

In this regard, although the Veteran is competent to state 
that she had skin problems during active duty, her report of 
in-service symptoms and any continuing symptomatology must be 
weighed against the clinical evidence of record that shows no 
findings or complaints of a current skin problem. See 38 
C.F.R. § 3.385.  The Board points out that service connection 
requires evidence that establishes that a Veteran currently 
has a diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  No skin symptoms were shown in 
service, nor is the post service clinical record indicative 
of any such disability of this nature for which service 
connection may be granted.  By her own admission, she states 
that the problems has resolved with no residual disability.  
The veteran cannot support the claim on the basis of her 
assertions alone. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Therefore, for the reasons discussed above, service 
connection for a skin disorder is not warranted and must be 
denied.

The preponderance of the evidence is against the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).


ORDER

Service connection for a skin disorder is denied.  


REMAND

Initially, the Board observes that service connection for low 
back strain was granted by rating action dated in December 
2005 and a 10 percent disability rating was granted.  
However, in correspondence received in July 2006, the Veteran 
disagreed with the initial rating assigned for the service-
connected low back disorder.  Because a timely notice of 
disagreement with the December 2005 rating decision has been 
submitted, a remand is required for the RO to issue a 
statement of the case. See 38 C.F.R. § 19.31 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999). 

The Veteran asserts that she now has cervical spine 
disability, gynecology conditions, a left eye disorder, right 
hand and arm disability, and chronic sinusitis that are of 
service onset.  Review of her service treatment records 
discloses that she sought treatment on various occasions for 
complaints that included upper respiratory infection, ear 
pain, sore throat, neck pain, thoracic muscle pain, irritated 
left eye, abdominal pain and right wrist injury.  She was 
found to have a right ovarian cyst in service. 

Post service, the record reflects that in VA outpatient 
clinic notes dating from 2005 and on VA examinations between 
October and November 2005, a number of positive findings were 
noted on examination including marked tenderness of the right 
wrist, 20 percent occlusion of the both nares and tenderness 
to palpation of bilateral sinuses, a right ovarian mass, dry 
eyes, especially on the left, as well as neck pain, 
tenderness and limitation of motion.  No etiological 
relationship to service was provided.

In the representative's informal hearing presentation dated 
in March 2009, it is averred that the VA general medical, and 
eye examinations, as well a gynecology evaluation afforded 
the Veteran in October 2005 were inadequate because each 
failed to offer any medical opinion as to whether the 
Veteran's current symptomatology and findings were related to 
complaints and conditions she was treated for in service.  
The representative asserts that if the benefits sought on 
appeal cannot be granted based on the evidence of record, the 
appellant should be afforded adequate VA examinations to 
assess the etiology of the currently claimed conditions.  

Additionally, the representative contends that some of the 
veteran's symptoms, including muscle and joint pain, 
complaints involving the respiratory tract and menstrual 
disorders are subject to service connection on the basis of 
undiagnosed illness related to Gulf War service.  The record 
does not indicate that any matter has been addressed on this 
basis.  In this regard, the Board finds that issues of 
service connection for cervical spine, right wrist and arm, 
gynecology, and chronic sinus disorders are inextricably 
intertwined with consideration of the claims on the basis of 
whether each is an undiagnosed illness. See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  This aspect of each claim must therefore be 
addressed prior to final disposition of the issues on appeal.  

The Board is prohibited from making conclusions based on its 
own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Under the circumstances, the Board agrees that the 
case should be remanded as to the issues of entitlement to 
service connection for cervical spine disability, a 
gynecology condition, a left eye disorder, right hand and arm 
disability, and chronic sinusitis so that the appellant may 
be re-examined by medical specialists for review of the 
record and definitive medical opinions. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Additionally, the claims folder indicates that the appellant 
appears to seek VA outpatient treatment for various 
conditions.  The most recent records date through October 
2005.  As VA has notice of the potential existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dating from November 2005 to 
the present should be requested and associated with the 
claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a 
statement of the case on the issue 
of entitlement to an initial 
rating in excess of 10 percent for 
low back strain.  If, and only if 
the Veteran files a timely 
substantive appeal should this 
issue be returned to the Board for 
disposition.

2.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to the claims of 
entitlement to service connection 
since the most recent duty-to-
assist letter in November 2004, to 
include on the basis of an 
undiagnosed illness, as 
appropriate. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

3.  VA outpatient records dating 
from November 2005 should be 
retrieved and associated with the 
claims folder.

4.  After a reasonable period of 
time for receipt of additional 
records, the veteran should be 
scheduled for examinations by a VA 
orthopedist, gynecologist, and 
eye, ear, nose and throat 
specialist.  The claims folder and 
a copy of this remand should be 
provided to each examiner in 
connection with the examination.  
The examiners must indicate 
whether or not the claims folder 
was reviewed.  All indicated tests 
and studies should be conducted 
and clinical findings should be 
reported in detail.  The 
examination reports should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc, in a detailed 
narrative report.

Based on a thorough review of the 
record, clinical evidence and 
physical examination, each 
examiner is requested to provide 
opinions with supporting rationale 
as to a) whether it is at least as 
likely as not (50 percent 
probability or better) a) the 
veteran now has left eye, cervical 
spine, gynecological, right wrist 
and arm, and chronic sinusitis 
conditions that date back to or 
are traceable to service, or, b) 
whether such disorders are more 
likely of post service onset and 
unrelated to service, or c) 
whether it is at least as likely 
as not that any of the claimed 
disorders may be deemed to be an 
undiagnosed disorder related to 
the Veteran's service in the Gulf 
War Zone.  The examiners should 
specify the etiology of each 
claimed condition.  The opinions 
should be set forth in detail in a 
narrative report.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If the reports 
are insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal, to include 
whether a gynecology disorder is 
due to an undiagnosed illness.  If 
a benefit is not granted, the 
veteran and her representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the record is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


